Citation Nr: 1226766	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  06-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for syphilis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which denied the benefit sought on appeal. 

In May 2008 and October 2010, the Board remanded the Veteran's syphilis claim for additional development.  While the Board also remanded his claim for service connection for a psychiatric disability, that claim was subsequently granted in a January 2012 rating decision and, thus, is no longer on appeal. 

In his December 2005 substantive appeal, the Veteran raised a claim of entitlement to nonservice-connected pension.  The Veteran was subsequently sent VA notice regarding his claim in December 2006, to which he did not respond.  Thereafter, a March 2007 deferred rating decision stated that the issue was to be addressed administratively, as the Veteran failed to reply to the notice letter.  However, it does not appear that a decision was ever issued or that the Veteran was ever notified regarding disposition of his claim for nonservice-connected pension.  Therefore, the claim remains pending.  As the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

As a final introductory matter, the Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011, Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that the Veteran's Virtual VA file is devoid of any additional evidence that is material to the current appeal and, thus, need not be further addressed at this time.



FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran currently suffers from syphilis, or residuals thereof.  


CONCLUSION OF LAW

The criteria for service connection for syphilis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2011).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  It is not enough to show injury during service, there must currently be a residual disability.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992). There must be a current disability for service connection to be established.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The term disability refers to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.  38 U.S.C.A. § 1110 (West 2002); Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran asserts that service connection is warranted for syphilis, or residuals thereof.

The Veteran's service treatment records confirm his account of treatment in service for syphilis.  In March 1973, the Veteran presented for treatment with darkfield lesions on his penis, and primary syphilis was diagnosed.  The Veteran was prescribed benzathine penicillin.  Thereafter, service treatment records are silent for complaints or clinical findings related to syphilis.  They do show treatment for gonorrhea in December 1973, January 1974, and August 1974, and treatment in July 1974 for a sore on the penis diagnosed as folliculitis of the hair on his penis.  Thereafter, it appears from service personnel records that from August 1974, and at least up until the time of separation in May 1976, the Veteran was incarcerated in a civilian facility.  Therefore, it does not appear that he underwent a separation examination.  

Post service treatment records show that in September 2001, August 2003, and October 2003, the Veteran reported the presence of a penile scar, which embarrassed him and which he attributed to his history of syphilis.  Thereafter, in November 2003, a VA urology consult was ordered for a penile scar, noted on the consultation request as resulting from a previously treated syphilitic chancre.  The consultation request noted the lesion to be painful with intercourse and suggested consideration of excising the lesion.  

During a subsequent January 2004 genitourinary evaluation for the penile lesion, it was noted that the Veteran had a history of syphilis and a lesion on the foreskin that became irritated, raw, and painful at times, especially after intercourse.  The Veteran denied any significant problems with urination.  Physical examination revealed the Veteran to be uncircumsized with foreskin with a small lesion at the 11 o'clock position of the penile shaft on the distal part of the foreskin.  The physician noted that the lesion should be easily fixed with circumcision, and elective circumcision and foreskin lesion (old) were assessed.  

In February 2004, the Veteran underwent elective circumcision to remove foreskin, including the portion containing the scar or lesion.  During follow up treatment in March 2004, the circumcision area was noted to be well-healed and without infection.  It was also noted that the Veteran was very pleased with the surgery.  Subsequent VA and private medical records are negative for complaints or clinical findings related to syphilis.

The Board notes that VA medical records dated in November 2006 show complaints related to sexual dysfunction.  Physical examination at that time revealed a normal phallus and normal testes.  Sexual dysfunction was thought to be secondary to medication.  Additionally, in May 2007, the Veteran sought treatment for genital itching and was diagnosed with tinea cruris.  Significantly, however, no VA provider indicated that the Veteran's sexual dysfunction or tinea cruris was related to syphilis.  

The Veteran was afforded a VA examination in July 2009 during which it was noted that the Veteran was treated in service for gonorrhea and syphilis.  Regarding current genitourinary symptoms, the Veteran reported occasional perineal pain and indicated treatment with Terazosin to help with voiding.  He reported nocturia one time per night, but denied dysuria and hematuria.  He also denied symptoms of lethargy, weakness, anorexia, weight gain or loss, incontinence, recurrent urinary tract infections, renal colic, bladder stones, and acute nephritis.  In addition, the Veteran declined to report any history of urinary tract surgeries or hospitalizations for urinary tract disease.  He further stated that he not been treated for any penile malignancies, nor undergone any other treatment involving catheterizations, frequency of dilations, drainage procedures, diet therapies, medications, and other invasive or noninvasive procedures.  Nevertheless, the VA examiner did note that the Veteran had received treatment for erectile dysfunction, and further noted that he had been diagnosed with both diabetes mellitus and depression/anxiety. 

Physical examination revealed a circumcised penis within normal limits with no lesions.  Testes were also within normal limits without evidence of hernias or rashes, and no anal lesions were noted.  The examiner found that there were no specific residuals of genitourinary disease.  Labwork, including a complete blood count and a urinalysis, was within normal limits.  Based on a review of the claims file and clinical evaluation of the Veteran, the examiner diagnosed erectile dysfunction, diabetes mellitus, depression/anxiety, and a history of sexually transmitted diseases including syphilis and gonorrhea.  The examiner noted that syphilis had been treated and recent RPR (Rapid Plasma Reagin) was non reactive.  The examiner further noted that gonorrhea had also been treated and there were no present symptoms.  Regarding erectile dysfunction, the examiner found the condition to be secondary to diabetes mellitus and depression/anxiety.  Overall, the examiner found no rash or other evidence of present pathology relating to the Veteran's history of sexually transmitted diseases.

Here, the Board considers the July 2009 VA examiner's findings regarding a lack of current syphilis residuals, to be both probative and persuasive.  That VA examiner's determination was based on a thorough and detailed examination of the Veteran and was undertaken directly to address the issue on appeal.  In addition, the VA examiner predicated the findings on a review of the entire claims folder, which further bolsters the probative weight of the findings.  38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history).  The Board is mindful that the examiner's findings were not supported by a detailed rationale. Sklar v. Brown, 5 Vet. App. 140 (1993).  Nevertheless, those findings were based on a thorough examination of the Veteran and a review of the claims file, which increases their overall probative value.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, the examiner's report is consistent with the other evidence of record, including post service clinical records and the Veteran's lay statements, which are negative for evidence of current syphilis residuals during the relevant appeals period.  Further, there are no contrary opinions of record showing that the Veteran has any currently diagnosed residuals of syphilis.  Therefore, the Board finds that the examiner's report is adequate for rating purposes and that additional examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).

The Board recognizes that VA medical providers have noted the Veteran's 2003 and 2004 reports that the penile lesion or scar for which he was seeking treatment was the result of syphilis in service.  However, such transcriptions of the Veteran's subjective statements, unenhanced by additional medical comment, do not constitute competent medical evidence merely because the transcribers happen to be medical professionals.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board also considers it significant that, while January 2004 VA physician assessed foreskin lesion (old), he did not provide an opinion that the lesion was related to the Veteran's reported history of syphilis.  As such, his notations and those of his 2003 predecessor are of limited probative value and fall short of substantiating a nexus between the Veteran's in-service syphilis and his post service penile lesion and related symptoms.  

Moreover, even if the January 2004 VA physician had provided a competent medical opinion linking the Veteran's penile lesion to syphilis, that evidence would still not suffice to establish service connection in this case, as evidence of a current disability would still be lacking.  In this regard, pertinent evidence shows that the Veteran underwent elective circumcision to remove the lesion in February 2004, prior to receipt of the Veteran's claim for service connection in September 2004.  Thereafter, during VA treatment and on VA examination, the Veteran's penis was noted to be normal and without lesions, and the Veteran did not complain of or seek treatment for any symptom related to syphilis, including penile lesions.  As such, even if a positive opinion were provided that the Veteran's penile lesion that was removed in February 2004 was a residual of the syphilis he contracted in service, the record still would not show the Veteran to have current residuals of syphilis at the time of or subsequent to filing his claim for service connection in September 2004.

The Board finds that the evidence of record preponderates against a finding that the Veteran has currently diagnosed syphilis residuals that are related to service.  Therefore, his claim for service connection for such a disorder must be denied.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  The July 2009 examiner's report, which the Board finds to be probative and persuasive, shows that the Veteran does not have any residuals from syphilis in service.  Nor has the Veteran provided any clinical or lay evidence of current symptoms during the pendency of his appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board acknowledges that the Veteran was treated for a penile lesion or scar prior to filing his claim for service connection.  However, despite such a finding, the record does not contain competent evidence of current disability related to syphilis.  There is no competent medical evidence of any symptoms, clinical findings, disease, or disability associated with the Veteran's in-service syphilis during the relevant appeals period.  In the absence of proof of a current disability from syphilis, the Board finds that service connection for syphilis is not warranted

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for syphilis, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2004, February 2005, October 2005, May 2007, March 2008, and June 2010. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Board acknowledges that medical records from the Veteran's period of incarceration between 1974 and 1977 were requested but have not been obtained.  Nevertheless, the Board finds that further remand is not warranted to obtain those records, as they would not show evidence of current disability during the relevant period on appeal.

Additionally, VA has obtained an examination with respect to the Veteran's service connection claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for syphilis is denied.


____________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


